The Chancellor.
The defendants filed a plea and answer. The plea is that the complainant “ is incapable of talcing care of herself or her property.'” It does not set up idiocy, lunacy, or imbecility of mind, or an inquisition found. The incapacity may be *198from bodily infirmity. The plea, of itself, is bad and insufficient. Besides, it is a plea that goes to the whole bill, and is coupled with an answer not in support of it, but which denies the equities set up in the bill. This overrules the plea. On either of these grounds the plea must be overruled. The motion to strike out the plea is not correct practice, in case of an insufficient plea. But I will consider the motion as if the plea was set down for argument, and order that it be overruled.